Case 1:21-cv-01124-LJL Document 36 Filed 04/16/21 Page 1 of 2

SUSSMAN & ASSOCIATES
- Attorneys at Law -

 

MICHAEL H. SUSSMAN , 1 Railroad Ave. - Suite 3 LEGAL ASSISTANT
JONATHAN R. GOLDMAN P.O. Box 1005 SARAH OSBORNE
Goshen, New York 10924 CHRISTOPHER D. WATKINS

of Counsel

 

(845) 294-3991
Fax: (845) 294-1623
sussman @frontiernet.net

April 16, 2021

Hon. Lewis J. Liman

United States District Court - SDNY
500 Pearl Street

New York, NY 10007

Re: Sheindlin v. Brady, 21 cv 01124

Dear Judge Liman,

I represent plaintiff in this action and write pursuant to Your Honor’s April 9,
2021 Individual Practice Rules, specifically Rule 4(C) which governs discovery disputes in
Pro Se cases. The parties did confer concerning my objection to defendant’s demand
Brady for addresses for three persons, Judy Sheindlin, Jerry Sheindlin and Adam Levy. As
we are unable to resolve our dispute, | am responding to Mr. Brady’s letter seeking this
information.

I have asked Mr. Brady for a good faith proffer relating to the relevance of these
three individuals. He responded that their deposition testimony would establish how they
influenced the entry of the judgment against him in state court. | asked what possible basis
he had for this baseless claim. He had none. | told him that I did not consider this a basis
for depositions of persons unrelated to this litigation and that his request appeared
vexatious and harassing, and an attempt to collaterally challenge a settled State Court
judgment. Accordingly, | expressed unwilling to facilitate this course of conduct and -
involve “judge Judy” and other Sheindlin/Levy family members in a matter with which
they have had absolutely no connection.

I also note that Mr. Brady has repeatedly and personally attacked me following the
court’s contrary admonition. | am certain that his intention here is to taint and sully the
good reputations of these unrelated parties by somehow bringing them into this case.
Case 1:21-cv-01124-LJL Document 36 Filed 04/16/21 Page 2 of 2

Thank you for your consideration in these regards and | will await further guidance
from Your Honor on this and the other matters raised in mine to the Court dated April
14, 2021.

Respectfully submitted,

x
Michel H. Sussman

cc: James Brady by email on 4/16/21
